DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,516,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment to Claims 5, 6, 9, 10, and 15, filed 06/03/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 9 of 9, filed 06/03/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The Double Patenting rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The reasons for the allowable subject matter are set forth in the prior Office Action filed 03/03/2022 and Applicant's Remarks, Page 9 of 9, filed 06/03/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMARA Y WASHINGTON/
Examiner, Art Unit 2872
June 14, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 15, 2022